t c summary opinion united_states tax_court john h wong petitioner v commissioner of internal revenue respondent docket no 7090-08s filed date john h wong pro_se halvor r melom for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax resulting from unreported income after concessions by petitioner the sole issue for decision is whether petitioner failed to report dollar_figure in income background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in california petitioner timely filed his federal_income_tax return for and subsequently amended it his amended_return reported wage income of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure and taxable refunds of state and local_taxes of dollar_figure petitioner did not report any other income for 1petitioner conceded that he received and failed to report dollar_figure in taxable dividends from charles schwab co dollar_figure in capital_gains on schedule d capital_gains_and_losses from the vanguard group and dollar_figure in taxable dividends from the vanguard group he also conceded that he overreported his tax withholdings on form_w-2 wage and tax statement by dollar_figure petitioner presented no evidence and made no argument with respect to dollar_figure of qualified dividends the court deems this issue conceded see 89_tc_46 stutsman v commissioner tcmemo_1961_109 2petitioner’s pay statements show earnings_of salary and additional_amounts as listed on petitioner’s pay statements one of the additional_amounts is restricted_stock release on date respondent issued a notice_of_deficiency using third-party-payor information specifically respondent determined that petitioner received and failed to report dollar_figure as reported by e trade on a form 1099-b proceeds from broker and barter_exchange transactions form_1099 during petitioner was employed by providian bancorp services providian and he held restricted providian stock because he was a restricted shareholder and an employee petitioner’s pay statements included amounts for restricted_stock release ie income resulting from the expiration or termination of restrictions on petitioner’s restricted_stock in providian merged with washington mutual as part of the merger shareholders of providian exchanged all of their securitie sec_4 for cash and securities in the successor_corporation before the merger providian notified petitioner that all of his restricted_stock and options if any would fully vest at the merger’s closing with shares exchanged for cash and securities providian specified that the cash component net of withholding taxes would be placed in petitioner’s e trade brokerage account and that providian would report the withheld tax on petitioner’ sec_3because respondent consistently rounded down the amounts reported on the form_1099 the amounts in dispute are slightly less than those reported on the forms 4the term securities included stock or options of the entities form_w-2 for additional questions regarding the tax consequences of the merger transactions providian referred petitioner to the prospectus sent to shareholders before the date special meeting of stockholders providian did not specify whether it would report the income resulting from the cash received on petitioner’s form_w-2 providian merged with washington mutual and petitioner’s restricted_stock vested in the first week of date as a result of the merger petitioner received dollar_figure which providian deposited in petitioner’s e trade brokerage account less taxes withheld of dollar_figure petitioner’s pay statements also reflected an increase in his restricted_stock release from dollar_figure to dollar_figure petitioner received a form_1099 from e trade showing that he received cash of dollar_figure in the merger the form_1099 instructed petitioner to report the amount on a schedule d ie as income in a detailed analysis of petitioner’s brokerage account provided by e trade e trade noted that providian reported the withheld taxes on petitioner’s form_w-2 however e trade did not specify whether providian reported the income on petitioner’s form_w-2 5neither providian nor e trade specified whether the withheld taxes include federal state and or local_taxes discussion generally the commissioner’s determinations of unreported income in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged that sec_7491 is applicable nor has he established compliance with the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent under sec_7491 under sec_6201 the burden of production may shift to the commissioner where an information_return such as a form_1099 serves as the basis for a deficiency determination if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and he has fully cooperated6 with the commissioner the commissioner will have the burden of producing reasonable and probative information concerning the item_of_income in addition to the information_return in dennis v commissioner tcmemo_1997_275 the court found that the taxpayer failed to allege a reasonable dispute as 6there is no evidence that petitioner has failed to fully cooperate and respondent does not allege petitioner failed to fully cooperate to any item_of_income on a form_1099 because the taxpayer tacitly admitted to receiving the income and failed to present evidence demonstrating that the income reported on the form_1099 was not attributable to him because the taxpayer failed to produce evidence or offer an explanation as to why he could not produce it the court found that the taxpayer failed to assert a reasonable dispute as to the income reported on the form_1099 pursuant to sec_6201 likewise in mcquatters v commissioner tcmemo_1998_88 the taxpayer acknowledged that a portion of nonemployee compensation reported on a form_1099 was for payments made to him as an independent dealer of merchandise for masterguard but the taxpayer argued that a portion of the amount reported on the form_1099 could have resulted from merchandise refunds and because the commissioner failed to determine what portion was due to merchandise refunds the form_1099 was invalid absent credible_evidence that the form_1099 was incorrect as to amount the court concluded that the taxpayer’s testimony was consistent with the commissioner’s determinations and that the taxpayer had failed to raise a reasonable dispute as to any item_of_income reported on the form_1099 petitioner stipulated the form_1099 both as to its accuracy and to his receipt of dollar_figure as reported by e trade petitioner did not assert that the issuance of the form_1099 was erroneous or fraudulent rather petitioner alleges double reporting ie that e trade reported the income and that providian reported the same income on his form_w-2 as in dennis v commissioner supra and mcquatters v commissioner supra petitioner admits he received the form_1099 and the corresponding income and does not deny that it was taxable as income to him upon receipt furthermore petitioner failed to present any credible_evidence demonstrating that providian reported the income on his form_w-2 because petitioner failed to raise a reasonable dispute as to any item_of_income reported on an information_return the court finds that the burden of production does not shift to respondent petitioner disputes that he was required to report the income on the form_1099 separate from wages reported on his form_w-2 because he believes providian reported the income on his form_w-2 in support of this assertion petitioner presented testimony and pay statements demonstrating that between september and date during the time his shares vested the value of restricted_stock release reported on his earnings statement increased from dollar_figure to dollar_figure petitioner believes this increase is due in part to the cash received in the merger with the balance resulting from the vesting of his remaining providian shares before they were exchanged for washington mutual shares petitioner testified further that e trade told him that that amount that they had awarded the dollar_figure was part of that total package while not entirely clear it seems petitioner interpreted e trade’s correspondence to mean that providian included this income on his form_w-2 and that he was not required to separately report this income petitioner did not produce additional records or documents demonstrating that providian reported this income on his form_w-2 petitioner alleged that he was unable to obtain a detailed analysis of his form_w-2 as reported by providian because neither providian nor washington mutual existed as operating companies at the time of trial petitioner however could have sought the records from the successor_corporation to washington mutual he also could have provided other evidence demonstrating that providian included the income on his form_w-2 as a shareholder of providian and washington mutual petitioner presumably had within his control evidence concerning the number of shares held and the fair_market_value of those shares at the time of the merger petitioner could have also provided his final pay statement for presumably petitioner’s final pay statement for listed the total amount of petitioner’s salary and restricted_stock release these documents would allow petitioner to reconstruct his form w- income and might show whether providian reported the dollar_figure on his form_w-2 petitioner also could have introduced the prospectus providian sent to shareholders which provided information on the tax consequences of the merger transactions petitioner failed to introduce such evidence or offer an explanation as to why he could not produce it absent credible_evidence demonstrating that providian reported the income on petitioner’s form_w-2 the court finds that petitioner has failed to meet his burden_of_proof and respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
